                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


GERALD T. CAMPBELL,

                    Plaintiff,

      v.                                            Case No. 19-cv-1369-pp

RANDALL GEORGE CAMPBELL,
BRIGETTE PATTON, DAVID READER,
and MIRIAM A. CAVANAUGH,

                    Defendants.


 ORDER GRANTING DEFENDANTS’ MOTIONS TO DISMISS (DKT. NOS. 15,
16), DENYING PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT JUDGMENT
   (DKT. NO. 26) AND DISMISSING CASE FOR LACK OF JURISDICTION


      On September 19, 2019, the plaintiff, representing himself, filed this

complaint against his brother, Randall G. Campbell (“Randall”), his niece

Brigette L. Patton (Randall’s daughter), David J. Reader (a judge in Livingston

County, Michigan) and Miriam A. Cavanaugh (also a judge in Livingston

County), alleging that the defendants participated in the unlawful termination

of his parental rights. Dkt. No. 1.

      The court received Reader’s waiver of service on October 17, 2019. Dkt.

No. 7. The court received Cavanaugh’s waiver of service on October 29, 2019.

Dkt. No. 12. On October 8, 2019, the court received from Patton and Randall a

letter, asserting that the plaintiff is mentally ill and that the issues he raises in

the complaint already have been resolved. Dkt. No. 4. (These defendants also

provided the court with various documents relating to the termination of the

                                          1

           Case 2:19-cv-01369-PP Filed 09/23/20 Page 1 of 22 Document 28
plaintiff’s parental rights, dkt. no. 4-1). Proof of service shows that defendants

Randall and Patton were personally served on November 6, 2019. Dkt. No. 14.

      Judge Reader has filed a motion to dismiss under Federal Rules of Civil

Procedure 12(b)(1), (2), (3) and (6), dkt. no. 15, as has Judge Cavanaugh, dkt.

no. 16. Between December 19 and 23, 2019, the plaintiff filed three different

responses. Dkt. Nos. 17-19. Reader and Cavanaugh each filed reply briefs in

support of their motions, dkt. nos. 20, 21, to which the plaintiff provided a

combined response, dkt. no. 22.

      The court will grant both motions to dismiss for lack of subject-matter

jurisdiction and dismiss the claims against defendants David Reader and

Miriam Cavanaugh. The court also lacks subject matter jurisdiction over

defendants Randall Campbell and Brigette Patton and will dismiss the claims

against them.

I.    Facts

      The plaintiff alleges that his wife homeschooled their twelve-year-old

daughter Aria, who was “healthy, happy, autistic, 130#.” Dkt. No. 1 at 3. The

plaintiff’s wife was dying, however, and a hospital worker called child protective

services. Id. The plaintiff alleges that a case worker had him call his brother,

defendant Randall, for help, and that on February 8, 2015, his brother took

Aria to Howell, Michigan “temporarily.” Id. The plaintiff asserts that “they”—

presumably Randall’s family—ate organic, which Aria didn’t like, and that she

wanted to take baths while “they” wanted her to shower; the plaintiff says that

Aria “didn’t like things different.” Id. The plaintiff alleges that Randall “could

                                          2

        Case 2:19-cv-01369-PP Filed 09/23/20 Page 2 of 22 Document 28
not handle her difference,” and that instead of returning Aria to the plaintiff,

Randall gave Aria to Randall’s daughter, Patton. Id. at 3-4.

      The complaint alleges that on May 5, 2015, Patton applied for

guardianship over Aria. Id. at 4. Patton was granted full guardianship less than

a month later, on June 3, 2015. Id. On October 13, 2015, the plaintiff’s wife

died and the plaintiff began his attempt to bring Aria back to Wisconsin. Id.

The plaintiff asserts, however, that “excuses were made” until January 4, 2016,

when Patton filed for a personal protection order (PPO) against the plaintiff and

“passed Aria off to someone else.” Id. The plaintiff claims Patton thought that

he was “too old and didn’t have enough money to take care of Aria.” Id. The

plaintiff claims that Patton took it upon herself to “get Aria away from [him],”

and that Patton stated in a text to the plaintiff that Patton “told Aria she would

never go back to Wisconsin.” Id.

      The plaintiff asserts that the PPO “was dropped” on March 24, 2016. Id.

He alleges that David Reader was the “judge on the false PPO.” Id. at 5. The

plaintiff alleges that on two occasions—March 24 and March 31, 2016—after

not allowing the plaintiff to say anything, Reader told the plaintiff that “after

reviewing all the evidence you never should have had any children and I will

make sure you never do.” Id. The plaintiff says that Reader asked the plaintiff if

the plaintiff had a lawyer, then said, “If you don’t—you have one now!!” Id. The

plaintiff appears to allege that Reader then told the plaintiff that Reader was

going to terminate the plaintiff’s parental rights, and asked some unidentified

person, “How fast can we do it?” Id. The unidentified person responded, “One

                                         3

        Case 2:19-cv-01369-PP Filed 09/23/20 Page 3 of 22 Document 28
week,” to which Reader replied, “I will give you two!” Id. The plaintiff says that

Reader then said, “You are not to have any contact with your daughter.” Id.

The plaintiff asserts that when he asked for files, he was told, “For the courts

eyes only.” Id. The plaintiff contends that Reader was biased against the

plaintiff “from the beginning.” Id.

      The plaintiff states that Judge Miriam Cavanaugh “had this case passed

on to her in Family Division Livingston Co. Howell, MI.” Id. at 6. The plaintiff

alleges the following against defendant Cavanaugh:

      I believe Judge Miriam Cavanaugh did not do her job as judge
      because she stated “there were no attemps [sic] made to preserve
      and unify the family because it was “previously determined in a prior
      court.” She made no effort to find out anything and she never let
      [the plaintiff] speak in court. [The plaintiff’s] lawyer said (text) [the
      plaintiff] did not have to appear that day (court in MI and [the
      plaintiff] in WI) but Judge Miriam Cavanaugh called [the plaintiff]
      and said, “Since you didn’t care enough to show up today I am
      terminating your parental rights.” She took someone elses word as
      fact without checking herself or talking to [the plaintiff]. [The
      plaintiff] needed help while [his] wife was dying and without all the
      facts she terminated [the plaintiff’s] parental rights.

Id.

      The plaintiff seeks court costs, fees, fines and compensatory damages.

He also asks the court to “prosecute” Patton and to “sentence” Randall. Id. at 7.

Finally, he asks the court to order Judge Cavanaugh to reinstate his parental

rights. Id. at 8.

II.   Motion for Entry of Default (Dkt. No. 26)

      The plaintiff filed a request for entry of default and a motion for default

judgment against defendants Randall and Patton, asserting that neither



                                         4

         Case 2:19-cv-01369-PP Filed 09/23/20 Page 4 of 22 Document 28
defendant had responded to the lawsuit or to subpoenas he had filed. Dkt. No.

26.

       Rule 55(a) of the Federal Rules of Civil Procedure provides that “[w]hen a

party against whom a judgment for affirmative relief is sought has failed to

plead or otherwise defend,” and the plaintiff shows that failure “by affidavit or

otherwise,” the clerk “must” enter default. As the court noted, the plaintiff

served the summons and complaint on Randall and Patton on November 5,

2019. Dkt. No. 14. On October 8, 2019, however, more than two weeks after

the plaintiff filed the complaint and almost a month before the plaintiff formally

served them with process—Randall and Patton filed a letter and supporting

documents disputing the allegations in the complaint. Dkt. Nos. 4, 4-1. Given

this filing, the court cannot conclude that Randall and Patton have “failed to

plead or otherwise defend.” Because the plaintiff is not entitled to default, he is

not entitled to default judgment. The court will deny the motion.

III.   Jurisdiction

       Federal courts are courts of limited jurisdiction. They have the authority

to consider and decide cases that involve violations of federal laws or the

federal constitution—this is called “federal question” jurisdiction. 28 U.S.C.

§1331. They also have the authority to consider and decide lawsuits between

citizens of different states, if the amount in controversy is more than $75,000—

this is called “diversity jurisdiction.” 28 U.S.C. §1332. Federal courts cannot

consider and decide lawsuits alleging violations of state law unless the plaintiff

lives in a different state from every defendant (and the amount of claimed

                                         5

        Case 2:19-cv-01369-PP Filed 09/23/20 Page 5 of 22 Document 28
damages exceeds $75,000), or unless the state-law claims relate to a federal

claim. Nor can a federal court in a particular district preside over a case

against a defendant who does not have sufficient ties to that district to give the

defendant warning that he or she might be sued there. And federal courts

cannot act as appeal courts for state-court decisions.

      A.     Diversity Jurisdiction

      Although the plaintiff did not mark the box on his complaint alleging that

the court has “diversity” jurisdiction, the court will analyze that question first.

      Where a plaintiff alleges that the court has diversity jurisdiction, the

parties must be completely diverse. Strawbridge v. Curtiss, 7 U.S. 267, 267

(1806). Each plaintiff must have citizenship different from that of each

defendant. Id.

      The plaintiff asserts that in 2015 (and, perhaps, 2016), he was living in

Wisconsin. The complaint, however, states that at the time he filed it, the

plaintiff lived at 2678 North 64th Avenue in Hart, Michigan. Dkt. No. 1 at 1.

The plaintiff attempted to send “subpoenas” to the defendants from a United

States Postal Service office in Hart, Michigan on September 26, 2019, dkt. no.

5-1 at 3, listed the Hart, Michigan address as his return address on mail sent

to defendant Cavanaugh and sent certified mail to Cavanaugh from the post

office in Hart, Michigan on October 21, 2019, dkt. no. 8-1 at 2, listed the Hart,

Michigan address as his return address on a December 16, 2019 letter to

Reader’s counsel, dkt. no. 17-1 and showed the Hart, Michigan address as his

address on his February 2020 motion for default, dkt. no. 26 at 4. The plaintiff

                                         6

        Case 2:19-cv-01369-PP Filed 09/23/20 Page 6 of 22 Document 28
is a Michigan resident. The complaint alleges that Randall, Patton, Reader and

Cavanaugh also are residents of Michigan. Dkt. No. 1 at 5.

      Because the plaintiff and the defendants all live in Michigan, there is no

“diversity,” and this federal court does not have subject-matter jurisdiction over

the case under 28 U.S.C. §1332. It has jurisdiction over the case, therefore,

only if the plaintiff is suing the defendants for violating a federal law or a

provision of the federal Constitution.

      B.     Federal Question Jurisdiction

      The plaintiff marked the box on the complaint asserting that he is suing

for violations of federal law under 28 U.S.C. §1331. Dkt. No. 1 at 7. Lawsuits

brought in federal court under 28 U.S.C. §1331 must include a federal

question evident on the face of the plaintiff’s complaint. City of Beloit v. Local

643 of Am. Fed’n of State, Cty. and Mun. Employees, AFL-CIO, 248 F.3d 650,

652 (7th Cir. 2001). The complaint does not identify any federal statute or any

provision of the federal Constitution that the plaintiff believes the defendants

have violated. But the court must liberally construe complaints filed by

plaintiffs who are representing themselves and must hold such complaints to a

less stringent standard than pleadings drafted by lawyers. Cesal v Moats, 581

F.3d 714, 720 (7th Cir. 2017) (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th

Cir. 2015)). The court has reviewed the allegations in the complaint to

determine whether the plaintiff has stated a federal question claim against any

of the defendants.




                                          7

        Case 2:19-cv-01369-PP Filed 09/23/20 Page 7 of 22 Document 28
            1.     Randall and Patton

      Neither Randall nor Patton have alleged that the court lacks subject-

matter jurisdiction. But district courts have an obligation to determine whether

subject-matter jurisdiction exists, even without a challenge from the

defendants. Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006). If the court

finds it lacks subject matter jurisdiction, it must dismiss the case. Id.

      The plaintiff has alleged that at a case worker’s request, he asked

Randall to take Aria from Wisconsin to Michigan temporarily, while the plaintiff

was with his dying wife, and that when things didn’t work out, Randall

“passed” Aria off to Randall’s daughter, rather than returning her to the

plaintiff. Dkt. No. 1 at 3-4. He asks that Randall be “sentenced/fined for

custodial interference,” made to pay all court costs and legal fees and ordered

to pay $125,000 “to help replace our home [and] belongings.” Id. at 7. The

court is aware of no federal civil law prohibiting a family member from

returning to a parent a child temporarily placed in that family member’s

custody. Both Wisconsin and Michigan have state statutes prohibiting

custodial interference. M.C.L.A. §750.350, W.S.A. §948.31. But this federal

court does not have jurisdiction to enforce those state statutes.

      Further, the Michigan and Wisconsin custodial interference statutes are

criminal statutes. Even if they were federal statutes, the plaintiff could not sue

under them—a private citizen cannot “pursue claims under federal criminal

statutes.” Norman v. Campbell, 87 F. App’x. 582, 584-85 (7th Cir. 2003).




                                         8

        Case 2:19-cv-01369-PP Filed 09/23/20 Page 8 of 22 Document 28
      Nor can the plaintiff sue Randall for violating his civil rights. Section

1983 of Title 42 allows a person to sue for a violation of his civil (constitutional)

rights only if the defendant was acting “under color” of state law. 42 U.S.C.

§1983. “Action is taken under color of state law ‘when it involves a misuse of

power, possessed by virtue of state law and made possible only because the

wrongdoer is clothed with the authority of state law.’” Barnes v. City of

Centralia, Ill., 943 F.3d 826, 831 (7th Cir. 2019) (quoting Wilson v. Price, 624

F.3d 389, 392 (7th Cir. 2010)). The complaint does not allege that Randall was

a state official or that he was acting under the authority of state law. The court

cannot discern any federal cause of action alleged against Randall.

      The plaintiff alleges that Patton kidnapped Aria, filed a false PPO and

helped take the plaintiff’s child from him. Dkt. No. 1 at 7. He asks that Patton

“be prosecuted to the fullest extent of the law for the lies she told [and] the

fraud she perpetuated,” as well as being fined $125,000 and “help with home.”

Id.

      As to the plaintiff’s allegation that Patton kidnapped Aria, the plaintiff

asserts that “[t]he fact that Aria is a minor—crossing state lines—that makes it

Federal.” Dkt. No. 17 at 4. Although there is a federal law that prohibits

interstate kidnapping (the Federal Kidnapping Act, 18 U.S.C. §1201), it is a

criminal statute. Only the United States government may prosecute a federal

criminal statute, and as noted above, a private citizen cannot force the

government to prosecute because “a private citizen lacks a judicially cognizable

interest in the prosecution or nonprosecution of another.” Diamond v. Charles,

                                         9

        Case 2:19-cv-01369-PP Filed 09/23/20 Page 9 of 22 Document 28
476 U.S. 54, 64 (1986) (quoting Linda R.S. v. Richard D., 410 U.S. 614, 619

(1973)); Norman, 87 F. App’x. at 584-85. The plaintiff cannot sue Patton in

federal court for kidnapping.

      If Patton made false statements on the petition for a PPO, those false

statements would have violated M.C.L.A. §600.2950(24) (“An individual who

knowingly and intentionally makes a false statement to the court in support of

his or her petition for a personal protection order is subject to the contempt

powers of the court”). Again, such false statements would have been violations

of state law, and it would have been up to the state courts to determine

whether Patton should be held in contempt. This federal court has no

jurisdiction over that state-law claim.

      Finally, as the court has noted regarding the plaintiff’s claims against

Randall, there is no federal law prohibiting custodial interference.

      The court does not have federal question jurisdiction over the claims

against Randall and Patton and must dismiss the claims against them.

            2.     Reader and Cavanaugh

      The plaintiff alleges that defendant Reader did not seek the truth and

was biased in his decision. Dkt. No. 1 at 7. He alleges that defendant

Cavanaugh did not get the truth or give him his day in court. Id. at 7-8.

      Reader and Cavanaugh are (or were at the time of the events the plaintiff

describes) state-court judges. The Fourteenth Amendment to the federal

Constitution prohibits states—and state actors, such as state-court judges—

from depriving “any person of life, liberty, or property, without due process of

                                          10

       Case 2:19-cv-01369-PP Filed 09/23/20 Page 10 of 22 Document 28
law.” Under 42 U.S.C. §1983, a person may sue anyone who, while acting

under color of state law, deprives the person of his rights under the United

States Constitution, including his right to due process.

      A court ordinarily presumes that “public officials have ‘“properly

discharged their official duties.”’” Bracy v. Gramley, 520 U.S. 899, 909 (1997)

(quoting United States v. Armstrong, 517 U.S. 456, 464 (1996)). But because a

basic requirement of due process under the Fourteenth Amendment is a “fair

trial in a fair tribunal,” In re Murchison, 349 U.S. 113, 136 (1955), the

Supreme Court has recognized circumstances “in which experience teaches

that the probability of actual bias on the part of the judge or decisionmaker is

too high to be constitutionally tolerable.” Withrow v. Larkin, 421 U.S. 35, 47

(1975). Those circumstances are not common; “‘most matters relating to

judicial disqualification [do] not rise to a constitutional level.’” Caperton v. A.T.

Massey Coal Co., Inc., 556 U.S. 868, 876 (2009) (quoting FTC v. Cement Inst.,

333 U.S. 683, 702 (1948)). “Personal bias or prejudice ‘alone would not be

sufficient basis for imposing a constitutional requirement under the Due

Process Clause.’” Caperton, 556 U.S. at 877 (quoting Aetna Life Ins. Co. v.

Lavoie, 475 U.S. 813, 820 (1986)). Rather, a judge must recuse himself or

herself when the judge has “a direct, personal, substantial, pecuniary interest”

in the case. Tumey v. Ohio, 273 U.S. 510, 523 (1927). A judge also may be

required to recuse himself if he finds someone in contempt, and then is called

upon to preside over the contempt trial. See In re Murchison, supra. In

deciding whether judicial bias rises to the level of a due process violation, a

                                         11

        Case 2:19-cv-01369-PP Filed 09/23/20 Page 11 of 22 Document 28
court must consider “whether the average judge in [the allegedly biased judge’s]

position is ‘likely’ to be neutral, or whether there is an unconstitutional

‘potential for bias.’” Caperton, 556 U.S. at 881.

      The plaintiff alleges that Reader was biased against him during hearings

relating to Aria. Dkt. No. 1 at 5. The plaintiff does not explain why he believes

Reader was biased, other than his assertion that Reader told the plaintiff that

after reviewing all of the evidence, Reader believed that the plaintiff should not

have had children and that Reader would make sure the plaintiff never did

have children, and that Reader was going to terminate the plaintiff’s parental

rights. Id. The plaintiff does not allege that Reader had a monetary interest in

the decision regarding whether to terminate the plaintiff’s parental rights, or

that he had some prior experience with the plaintiff that made him unbiased.

The plaintiff appears to believe that Reader was biased simply because Reader

considered the plaintiff to be an unfit father.1 That likely would not be enough

to constitute a Fourteenth Amendment violation, but the court does not have

enough information at this stage to determine whether the plaintiff has stated a

due process claim against Reader on this ground.




1 In his motion for a hearing, the plaintiff gave more details about his
allegations. Dkt. No. 25. He asserts that Randall Campbell should have refused
to care for Aria because Randall is a registered sex offender. Id. at 4. The
plaintiff believes that Reader and Cavanaugh ruled against him because they
thought he knowingly turned his daughter over to a sex offender. Id. at 5.
These details were not included in the complaint. Even if they had been, this
does not show bias on Reader’s part. If Reader believed that the plaintiff had
turned his daughter over to a sex offender, he would have been justified in
relying on that fact in his ruling.
                                        12

       Case 2:19-cv-01369-PP Filed 09/23/20 Page 12 of 22 Document 28
      Regarding the plaintiff’s allegations that Reader and Cavanaugh did not

allow him to speak at hearings,

      [t]he biological parent of a child has a fundamental right, protected
      by the due process clause of the Fourteenth Amendment, to parent
      that child. See Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 27 (1981).
      A parent may be deprived of that right only if she is afforded notice
      and an opportunity to be heard at a meaningful time in a meaningful
      way. In cases involving the termination of parental rights or the
      removal of a child from the parental home, this usually would
      require a hearing and an opportunity to participate in that hearing.
      Ellis v. Hamilton, 669 F.2d 510, 512 (7th Cir. 1982). When the state
      provides adequate remedies to the parent, there is no due process
      violation. Id. at 515.

McCallum v. Dewey, Nos. 19-cv-415, 19-cv-468, 2020 WL 1166653, at *1 (W.D.

Wis. Mar. 11, 2020). If Reader or Cavanaugh refused to allow the plaintiff (or, if

he had a lawyer, the plaintiff’s lawyer) an opportunity to participate

meaningfully in the hearings, that could rise to the level of a due process

violation.2 The court does not have enough information to determine whether

the plaintiff has stated a due process claim on this ground.

      Finally, the court does not have enough information to determine

whether the plaintiff has stated a due process claim against Reader or

Cavanaugh based on his assertions that they did not try to find the truth.

      In many cases, when the court does not have sufficient information to

determine whether a plaintiff has stated a claim, the court will allow the

plaintiff the opportunity to amend his complaint to provide further information.



2 The plaintiff’s motion for a hearing contradicts his statement that he wasn’t
allowed to speak. In that motion, he says that he “offered both Judges [his]
information and they would not accept it.” Dkt. No. 25 at 9. He says that the
judges ruled without having all of the information. Id.
                                         13

       Case 2:19-cv-01369-PP Filed 09/23/20 Page 13 of 22 Document 28
That would be futile in this case, however, for reasons the court will explain

next.

        C.    Personal Jurisdiction

        Even if the plaintiff could amend his complaint to provide enough facts to

state claims against Reader and Cavanaugh for due process violations

(providing the court with subject-matter jurisdiction), the court would not have

personal jurisdiction over those defendants.

        Personal jurisdiction is a due process concept.

        The requirement that a court have personal jurisdiction flows not
        from Art. III, but from the Due Process Clause. The personal
        jurisdiction requirement recognizes and protects an individual
        liberty interest. It represents a restriction on judicial power not as a
        matter of sovereignty, but as a matter of individual liberty. Thus, the
        test for personal jurisdiction requires that “the maintenance of the
        suit . . . not offend ‘traditional notions of fair play and substantial
        justice.’” International Shoe Co. v. Washington, 326 U.S. 310, 316 . .
        . (1945), quoting Milliken v. Meyer, 311 U.S. 457, 463 . . . (1940)).

Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694,

702-03 (1982). For a federal court to have personal jurisdiction over a

defendant, the plaintiff is required to show that “[t]he defendant must have

purposefully established minimum contacts with the forum.” Cent. States, Se.

and Sw. Areas Pension Fund v. Reimer Express World Corp., 230 F.3d 934,

942-43 (7th Cir. 2000) (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462,

474-76 (1985)). The question is “whether the defendant’s conduct and

connection with the forum are such that it should reasonably anticipate being

hailed into court there . . . .” Id. at 943.




                                           14

         Case 2:19-cv-01369-PP Filed 09/23/20 Page 14 of 22 Document 28
      When a defendant moves to dismiss a case for lack of personal

jurisdiction under Fed. R. Civ. P. 12(b)(2), the burden is on the plaintiff to

establish personal jurisdiction. Curry v. Revolution Laboratories, LLC, 949 F.3d

385, 392 (7th Cir. 2020) (citing Purdue Research Found. v. Sanofi-Synthelabo,

S.A., 338 F.3d 773, 782 (7th Cir. 2003)). Without benefit of an evidentiary

hearing, “the plaintiff bears only the burden of making a prima facie case for

personal jurisdiction.” uBID, Inc. v. GoDaddy Group, Inc., 623 F.3d 421, 423

(7th Cir. 2010). The court takes “the plaintiff’s asserted facts as true and

resolve[s] any factual disputes in its favor.” Id.at 424 (citing Tamburo v.

Dworkin, 601 F.3d 693, 700 (7th Cir. 2010); Purdue, 338 F.3d at 782).

      In determining whether it has personal jurisdiction, a federal court looks

to the forum state of the case in which it sits to determine the limits of its

personal jurisdiction. Adv. Tactical Ordnance Sys., LLC v. Real Action

Paintball, Inc., 751 F.3d 796, 800 (7th Cir. 2014). This court looks to the law of

Wisconsin. Wisconsin courts employ a two-step inquiry when determining

whether a court has personal jurisdiction over a nonresident defendant. First,

the court determines whether any of the criteria for personal jurisdiction under

Wisconsin’s long-arm statute are satisfied. U.S. Venture Inc. v. McCormick

Transp. LLC, No. 15-cv-990, 2015 WL 6694031, *2-3 (E.D. Wis. 2015)

(citations omitted). Wisconsin’s personal jurisdiction statute, Wis. Stat.

§801.05, “has been interpreted to confer jurisdiction ‘to the fullest extent

allowed under the due process clause.’” Felland v. Clifton, 682 F.3d 665, 678




                                        15

       Case 2:19-cv-01369-PP Filed 09/23/20 Page 15 of 22 Document 28
(7th Cir. 2012) (quoting Daniel J. Hartwig Assocs., Inc. v. Kanner, 913 F.2d

1213, 1217 (7th Cir. 1990)).

      If the requirements of the long-arm statute are satisfied, the court then

must consider whether the exercise of jurisdiction over the defendant is

consistent with due process. U.S. Venture, 2015 WL 6694031 at *2-3.

“[B]ecause Wisconsin presumes its long-arm statute merely codifies the federal

due process requirements . . . the burden shifts to [the defendant] to show that

jurisdiction would nonetheless violate due process.” Total Admin. Servs. Corp.

v. Pipe Fitters Union Local No. 120 Ins. Fund, 131 F. Supp. 3d 841, 844 (W.D.

Wis. 2015) (quoting Logan Prods. Inc. v. Optibase, Inc., 103 F.3d 49, 52 (7th

Cir. 1996)).

      “The primary focus of [a court’s] personal jurisdiction inquiry is the

defendant’s relationship to the forum State.” Bristol-Myers Squibb Co. v.

Superior Court of Cal., San Francisco Cty., ___ U.S. ___, 137 S. Ct. 1773, 1779

(2017). The Supreme Court has identified “two types of personal jurisdiction:

‘general’ (sometimes called ‘all-purpose’) jurisdiction and ‘specific’ (sometimes

called ‘case-linked’) jurisdiction.” Id. at 1780 (quoting Goodyear Dunlop Tires

Operations, S.C. v. Brown, 564 U.S. 915, 919 (2011)). When the defendant is

an individual, “the paradigm forum for the exercise of general jurisdiction is the

individual’s domicile[.]” Id. at 1780 (quoting Goodyear, 564 U.S. at 919).

Specific personal jurisdiction, however, “requires that the defendant’s contacts

with the forum state relate to the challenged conduct.” Felland, 682 F.3d at

673. “In other words, there must be ‘an affiliation between the forum and the

                                        16

       Case 2:19-cv-01369-PP Filed 09/23/20 Page 16 of 22 Document 28
underlying controversy, principally, [an] activity or an occurrence that takes

place in the forum State and is therefore subject to the State’s regulation.’”

Bristol-Myers, 137 S. Ct. at 1780 (quoting Goodyear, 564 U.S. at 919). “The

relevant contacts are those that center on the relations among the defendant,

the forum, and the litigation.” Advanced Tactical, 751 F.3d at 801 (citing

Walden v. Fiore, 571 U.S. 277, 284 (citing Keeton v. Hustler Magazine, Inc.,

465 U.S. 770, 775 (1984)).

      [N]ot just any contacts will do: “[f]or a state to exercise jurisdiction
      consistent with due process, the defendant’s suit-related conduct
      must create a substantial connection with the forum State.” [Walden
      v. Fiore, [571 U.S. 277, 284], 134 S. Ct. 1115, 1121 (2014)]
      (emphasis added). The “mere fact that [defendant’s] conduct affected
      plaintiffs with connections to the forum State does not suffice to
      authorize jurisdiction.” Id. at 1126. Furthermore, the relation
      between the defendant and the forum “must arise out of contacts
      that the ‘defendant himself’ creates with the forum . . . .” Id.at 1122
      (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475. . .
      (1985)).

Id. “Notably, it must be the activity of the defendant that makes it amenable to

jurisdiction, not the unilateral activity of the plaintiff or some other entity.”

Purdue, 338 F.3d at 780. The due process requirement of “fair warning” to an

out-of-state defendant that he might be sued in the forum state “is satisfied if

the defendant has ‘purposefully directed’ his activities at residents of the

forum. Burger King, 471 U.S. at 472 (citing Keeton, 465 U.S. at 774). “Such

‘purposeful direction’ may be shown by evidence that the defendant’s actions,

even if initiated outside of the forum state, nevertheless were directed at the

forum state.” Curry, 949 F.3d at 398.




                                         17

        Case 2:19-cv-01369-PP Filed 09/23/20 Page 17 of 22 Document 28
      Reader alleges that he lives in Michigan, never has lived in Wisconsin,

never has owned or operated a business in Wisconsin and was last in

Wisconsin over twenty years ago. Dkt. No. 15 at 30. He asserts that all the

actions he took in the plaintiff’s parental rights case took place in Michigan,

and that any injury the plaintiff alleges to have suffered from Reader’s actions

occurred in Michigan. Id. Similarly, Cavanaugh asserts that she is a resident of

Michigan, owns no property in Wisconsin, does not maintain an office in

Wisconsin and last visited Wisconsin over twenty years ago. Dkt. No. 16 at 17.

She alleges that her only recent “contact” with Wisconsin was to preside—in

Michigan—over a case involving a Wisconsin party (the plaintiff). Id. at 18-19.

Neither Reader nor Cavanaugh3 would have any reason to believe that they

could be subject to suit in federal court in Wisconsin, and it would violate due

process to require them to defend this suit in federal court in Wisconsin.

      D.    Rooker/Feldman Doctrine

      While he doesn’t put it this way, the plaintiff’s lawsuit also implicitly asks

this federal court to overturn the decisions Reader and Cavanaugh made in his

Michigan TPR case. “[T]he Rooker-Feldman doctrine4 ‘precludes lower federal

court jurisdiction over claims seeking review of state court judgments . . .


3While the court has found that it does not have subject-matter jurisdiction
over the claims against Randall and Patton, it notes that it does not have
personal jurisdiction over them, either. The complaint alleges that Randall
came to Wisconsin one time, at the plaintiff’s request. It does not allege that
Randall did anything in Wisconsin.

4Named after two Supreme Court decisions, Rooker v. Fidelity Trust Co., 263
U.S. 413 (1923) and District of Columbia Court of Appeals v. Feldman, 460
U.S. 462 (1983).
                                        18

       Case 2:19-cv-01369-PP Filed 09/23/20 Page 18 of 22 Document 28
[because] no matter how erroneous or unconstitutional the state court

judgment may be, the Supreme Court of the United States is the only federal

court that could have jurisdiction to review a state court judgment.” Brokaw v.

Weaver, 305 F.3d 660, 664 (7th Cir. 2002) (quoting Remer v. Burlington Area

Sch. Dist., 205 F.3d 990, 996 (7th Cir. 2020)). The Rooker-Feldman doctrine

requires the court to look at whether the “federal plaintiff seeks to set aside a

state court judgment or whether he is, in fact, presenting an independent

claim.” Kamilewicz v. Bank of Boston Corp., 92 F.3d 506, 510 (7th Cir. 1996).

It applies to claims directly seeking to set aside a state court judgment as well

as claims that “do not on their face require review of a state court’s decision”

but “are inextricably intertwined with a state court judgment.” Jakupovic v.

Curran, 850 F.3d 898, 902 (7th Cir. 2017) (citing Sykes v. Cook Cty. Circuit

Court Probate Div., 837 F.3d 736, 742 (7th Cir. 2016)). Such claims essentially

ask the federal district court to engage in “impermissible appellate review.”

Kamilewicz, 92 F.3d at 510.

      Whether the claim is inextricably intertwined with the state court

judgment “hinges on whether the federal claim alleges that the injury was

caused by the state court judgment, or alternatively, whether the federal claim

alleges an independent prior injury that the state court failed to remedy.”

Sykes, 837 F.3d at 742. If the court determines that a claim is inextricably

intertwined with a state court judgment, the claim is barred when the “plaintiff

had a reasonable opportunity to raise the issue in state court proceedings.”

Jakupovic, 850 F.3d at 902. This doctrine is applied narrowly, barring claims

                                        19

       Case 2:19-cv-01369-PP Filed 09/23/20 Page 19 of 22 Document 28
only where the federal claim cannot be separated from the judgment of the

state court. Id. at 902 (citing Sykes, 837 F.3d at 742).

      The plaintiff’s claim against defendant Cavanaugh directly implicates a

state court judgment. The plaintiff is seeking relief from Cavanaugh in the

amount of $125,000 for “not getting the truth or giving [him his] day in court”

and requesting that Cavanaugh “‘reinstate’ [his] parental rights.” Dkt. No. 1 at

7-8. In order to grant that relief, the court would need to thoroughly review the

facts of the case to decide whether the defendant in fact found “the truth.”

      Even if the court had subject-matter jurisdiction over the plaintiff’s due

process claims against Cavanaugh, and even if it had personal jurisdiction over

Cavanaugh, it appears to the court that the Rooker-Feldman doctrine would

divest this court of jurisdiction.

      The same is true for the plaintiff’s claims that defendant Reader “did not

seek the truth” and that he was “biased” against the plaintiff. The court cannot

determine whether Reader was biased or whether he sought the truth without

conducting a thorough review of the entire record and the reason for Reader’s

rulings. The plaintiff also had a reasonable opportunity to present a claim for

bias against Reader. Michigan has specific procedural rules for raising a claim

of judicial bias in state trial court. See MCR §2.003(D)(1)(a). Michigan allows a

party to “raise the issue of a judge’s disqualification by motion” if “[t]he judge is

biased or prejudiced for or against a party or attorney.” MCR §2.003(B) and

(C)(1)(a). Under MCR §2.003(d)(1)(a), the plaintiff was required to raise the issue

“within 14 days of the discovery of the grounds for disqualification.”

                                         20

        Case 2:19-cv-01369-PP Filed 09/23/20 Page 20 of 22 Document 28
      E.     Other Arguments

      Reader’s motion to dismiss also asserted improper venue, dkt. no. 15 at

12, judicial immunity, id. at 14, and res judicata, id. at 17. Cavanaugh

asserted improper venue, dkt. no. 16 at 9, and judicial immunity, id. at 10.

While these claims likely have merit, the court need not analyze them given its

conclusion that it lacks jurisdiction over the claims against Reader and

Cavanaugh.

      Cavanaugh requested oral argument. Dkt. No. 16 at 1. When several

months passed without the court acting on the motions to dismiss, the plaintiff

requested a hearing. Dkt. No. 25. Because the court had delayed ruling on the

pending motions for far too long (mostly due to its heavy caseload), the court

granted the plaintiff’s request and scheduled a hearing. But as it began to

prepare for the hearing, it realized that it had no jurisdiction. Without

jurisdiction, the court cannot hold a hearing.

      Finally, the court recounts the following from the plaintiff’s response in

opposition to the motions to dismiss:

      All I wanted from the start was help holding my family together
      during a crisis. My wife died, my family wouldn’t give my daughter
      back. The system got involved and I have spent the last 4 years of
      my life trying to get my daughter back in my life. Nobody has seen
      all the information[.] Every decision in the last 4 years has been
      made without all of the information.

      I believe all I need is one judge who will look at all of the information
      and I believe they will see I am a man down on his luck who needed
      help and trusted the wrong people. I believe the only thing I am
      guilty of is trusting my family. Randy said he would help me when
      he should have told the truth and tell me he couldn’t help because
      he had a record. He didn’t say + I didn’t know. Randy, his wife or his
      daughter Brigette thought I should know that Randy was a sex
                                         21

       Case 2:19-cv-01369-PP Filed 09/23/20 Page 21 of 22 Document 28
      offender. They all knew I didn’t. I don’t believe Randy or Brigette
      have the best track record yet the judges chose to believe them
      instead of me. I did my research. I followed the rules. I just want
      someone to hear the whole story.

Dkt. No. 17 at 8-9.

      The court is saddened by the plaintiff’s story of loss and his struggles to

make things right. It appears that he has suffered, and that he very much

wants to be a part of his daughter’s life. But the place for him to seek relief was

in the state courts of Michigan or, if he believes he has federal claims, in the

Michigan federal courts. This court cannot act without jurisdiction. It cannot

grant relief based on empathy or sympathy for someone. It has no choice but

dismiss the plaintiff’s claims and to dismiss the case.

IV.   Conclusion

      The court GRANTS defendants Reader’s and Cavanaugh’s motions to

dismiss. Dkt. Nos. 15, 16.

      The court DENIES the plaintiff’s motion for entry of default and default

judgment. Dkt. No. 26.

      The court ORDERS that the hearing scheduled for September 28, 2020

at 1:30 p.m. by telephone is REMOVED from the hearing calendar.

      The court DISMISSES the case with prejudice for lack of jurisdiction and

will enter judgment accordingly.

      Dated in Milwaukee, Wisconsin this 23rd day of September, 2020.

                                      BY THE COURT:

                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge
                                        22

       Case 2:19-cv-01369-PP Filed 09/23/20 Page 22 of 22 Document 28
